WIGGINTON, Judge.
The order denying Richardson’s motion for post-conviction relief is AFFIRMED. We agree with the trial court that Richardson has failed to show ineffective assistance of counsel. We also agree that Richardson cannot attack his consecutive mandatory minimum sentences, but not for the reason relied upon by the trial court. Contrary to the trial court’s position, Palmer v. State, 438 So.2d 1 (Fla. 1983), may be applied retroactively to Richardson’s sentences. Moore v. State, 464 So.2d 1296 (Fla. 1st DCA 1985). However, Richardson’s argument based on Palmer could have been addressed on direct appeal and is therefore not cognizable by motion under rule 3.850, Florida Rules of Criminal Procedure. See Bass v. State, 478 So.2d 461 (Fla. 1st DCA 1985), review granted, Case No. 68,230 (Fla. July 7, 1986) (oral argument set for October 27, 1986).
MILLS and NIMMONS, JJ., concur.